



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal
    Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED: S.C.
    2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in paragraph (a).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the victim of the right
    to make an application for the order; and

(b)     on application made by the victim, the
    prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice may
    make an order directing that any information that could identify the victim
    shall not be published in any document or broadcast or transmitted in any way.

(2.2) In proceedings in respect of an offence other than an
    offence referred to in subsection (1), if the victim is under the age of 18
    years, the presiding judge or justice shall

[1]

(a) as soon as feasible, inform the victim of their right to make an
    application for the order; and

[2]

(b) on application of the victim or the prosecutor, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.
2005, c.
    32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014,
    c. 25, ss. 22,48; 2015, c. 13, s. 18..

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ogbamichael, 2016 ONCA 65

DATE: 20160122

DOCKET: C58576

Feldman, Hourigan and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Tekle Ogbamichael

Appellant

Tekle Ogbamichael, acting in person

Katie Doherty, for the respondent

Heard and released orally:  January 12, 2016

On appeal from the conviction entered on March 3, 2014 and
    sentence imposed by Justice Gary Trotter of the Superior Court of Justice, dated
    March 21, 2014 sitting without a jury.

ENDORSEMENT

[3]

The appellant was convicted of one count of sexual assault and one count
    of breach of probation. He was sentenced to 18 months imprisonment on the
    sexual assault conviction and 12 months imprisonment on the breach of
    probation conviction, with three years probation to follow. He appeals his
    convictions and seeks leave to appeal sentence.

[4]

The appellant submits that the trial judge erred in convicting on a very
    weak identification evidence.  We disagree.  In very thorough and compelling
    reasons, the trial judge carefully considered the identification evidence.  We
    see no error in that analysis and no basis for appellate intervention.

[5]

With respect to the sentence appeal, again we see no error in principle
    or in the sentence imposed. The appellant has a lengthy history of convictions
    for similar offences. The trial judge found that previous custodial
    dispositions have  failed to curb his behaviour, both in terms of committing
    sexual offences and in failing to comply with court orders, including that he
    not ride on TTC vehicles.

[6]

In these circumstances, the trial judge did not breach the jump principle
    in imposing the sentence appealed from and there is no basis to interfere with
    the imposition of the consecutive sentences. Given the appellants history of
    committing sexual offences on public transit, we also see no error in the
    imposition of a prohibition on his use of public transit as part of his
    probation order.

[7]

The conviction appeal is dismissed.  Leave to appeal sentence is
    granted, but the sentence appeal is dismissed.

K. Feldman J.A.

C.W. Hourigan J.A.

L.B. Roberts J.A.


